Citation Nr: 0513083	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  96-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
disability compensation benefits.

WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran, the appellant, served on active duty from 
November 1965 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which granted the appellant's claim for 
an increased apportionment in the amount of $50 per month. 

This is a contested claim since allowance of the appeal would 
result in a loss of benefits to the veteran's dependent 
child. See 38 C.F.R. § 19.100 (2004). The record in this case 
shows the RO has fully complied with the notice procedures 
applicable in such cases.

FINDINGS OF FACT

1. The veteran is currently providing court order child 
weekly support payments in the amount of $55.00 in addition 
to the $50.00 monthly withheld from his VA disability 
compensation as an apportionment to the appellant.

2. The appellant's currently reported monthly income from 
employment alone exceeds her monthly expenses.

3. Failure to increase the apportioned amount to the 
appellant on behalf of the veteran's dependent child alone 
would not cause the appellant financial hardship.

CONCLUSION OF LAW

Entitlement to an increase in the apportionment of the 
veteran's VA compensation benefits for the veteran's 
dependent child is not established. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451, 3.458 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

Although the record does not show that both parties were 
fully notified of the VCAA provisions, the Board finds that, 
in the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). The 
determinative factors in this case involve facts, which have 
not been placed in dispute. Consequently, advising the 
parties what information they would be responsible for 
submitting to change those facts would be a costly and time- 
consuming exercise. Both parties have had ample notice of the 
applicable law and regulations, including in the March 1996 
statement of the case and supplemental statement of the case 
in September 1996 (which were issued to both parties). The 
appellant was notified of the proceedings, as mandated by 
contested case procedures. Furthermore, the law and 
regulations, themselves, spell out the parties' 
responsibilities in evidence development. For example, an 
affirmative showing of hardship presumably could only be 
presented by the party alleging the hardship. Under these 
circumstances, and with expediency as a consideration, but 
not the determinative factor, the Board finds that further 
notice would add to the record only the fact that the parties 
were advised of the citations to the VCAA, not any changes in 
the substance of the information provided to the parties.

Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the parties.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

In September 1995 the appellant submitted a claim for 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's child.  She reported that her monthly 
income consisted of welfare income of $486.00 and food stamps 
of $175.00.  She reported monthly expenses as follows:  rent, 
$460.00; food, $300; utilities, $180; miscellaneous items to 
include diapers and lotions, $250; and medical expenses, $60. 

In November 1995, the RO notified the veteran of that claim 
and requested that he submit certain information regarding 
his income and expenses. The RO requested the same 
information from the appellant.

In a Financial Statement received in December 1995, the 
veteran noted his monthly income consisted of Social Security 
Supplemental income of $221.39 and VA compensation of 
$413.00.  He reported total weekly expenses of $632.00.  The 
veteran also stated that the appellant received support from 
him in addition to money that she receives from employment 
and welfare.  He added that she also has income from running 
a day care center.

In January 1996, the RO awarded the appellant an apportioned 
share, in the amount of $30 per month, of the veteran's 
benefits. Both the appellant and appellant were notified of 
that action and their appellate rights by letter dated in 
February 1996

At a hearing at the RO in June 1996, the appellant presented 
testimony in support of a claim for an increased 
apportionment.  She testified that the veteran provided no 
direct financial support of their son and that the $30 that 
she receives as an apportioned share of the veteran's VA 
benefits is inadequate for the purpose intended.  She said 
that she struggles to provide her son the bare necessities.

In a statement dated in August 1996, the veteran reported 
that he provides his son food, shelter, cash, school clothes, 
and gifts "whenever I can as often as I can with my limited 
income."

A VA Field Examiner contacted the veteran at his home in 
August 1996 for the expressed purpose of resolving the 
question of whether the veteran was contributing to the 
support of his children.  The examiner found the veteran 
attending to two of his children, a daughter and his son from 
the appellant.  The examiner reported that the veteran was 
unable to provide any supporting document showing support he 
provided to his son other than his VA apportionment, which he 
said he wants to continue.  The veteran said that he does 
provide his son temporary shelter and food while he resides 
with him and provides cash to the appellant whenever he can 
to buy school clothing, birthday and Christmas gifts, etc.  
The examiner noted that the veteran's income consists of 
$229.39 in SSI and VA compensation in the amount of $446.00.  
He also noted that should the veteran be awarded increased VA 
benefits he would perhaps be able to do more for his 
children.

In September 1996, the RO notified the veteran that VA would 
withhold $50.00 a month from his benefits effective from 
September 1, 1996, while the appellant request for an 
apportionment was being reviewed.  He was further advised 
that if the apportionment were granted his monthly award 
would be reduced in that amount starting September 1, 1996.

In response to the RO's letter in September 1996, the veteran 
submitted a statement that same month stating that he agreed 
with the action to increase the apportionment of VA benefits 
for his son from $30.00 to $50.00.  He asked that this 
increased be done immediately.

In October 1996, the veteran was notified by the RO that he 
was granted non-service connected pension benefits, effective 
from October 1995.  He was also informed that the increased 
apportionment benefits for his son would also be effective 
from October 1999.  The appellant was notified that same 
month that an increased apportionment of $50 was granted.

In November 1996 the RO notified the veteran that he had been 
granted service connection for post-traumatic stress disorder 
(PTSD) and that his new combined service connected disability 
evaluation was 50 percent, effective from October 1995.  He 
was also notified that because pension was currently the 
greater benefit he would continue to be paid for that benefit 
at the monthly rate of $918.00.

In December 1996, the RO notified the appellant that the 
increased apportionment award of $50.00 was retroactive to 
October 1995.

In a letter dated in December 1999, the RO informed the 
appellant that they had reviewed the veteran's claims file 
and desired to know from her if the decision to increase the 
apportionment benefit from $30.00 to $50.00 satisfied her 
appeal.  The appellant did not respond to this letter.

In September 2003, the veteran was awarded a total disability 
evaluation based on individual unemployability (TDIU).  He 
was notified that effective September 1, 1996 he was entitled 
to a monthly payment of $2,059.00 of which $110.00 would be 
withheld as an apportionment to the appellant.  Effective 
December 1, 2002, he was entitled to $2,406.00, of which 
$110.00 would be withheld.  He was informed by the RO that an 
additional amount of the apportionment to the appellant was 
being proposed due to his retroactive increase of VA 
disability benefits.  The veteran was requested to provide 
income and expense information.

In a letter dated in September 2003, the appellant was 
notified by the RO that further action on her request for an 
increased apportionment of the veteran's VA benefits were 
being reconsidered.  She was requested to provide income and 
expense information.

The appellant submitted updated financial information in 
September 2003.  She reported a monthly income of 
approximately $1,500 from employment.  She reported the 
following monthly expenses; rent, $700; utilities, $100.00; 
food, approximately $250.00; miscellaneous, $100.00; phone, 
$30.00.

The veteran did not respond to the RO's request for financial 
information.  He did submit a statement in October 2003 
reporting that he had been ordered by the Probate and Family 
Court in Massachusetts to pay a weekly amount of $55.00 as 
child support to the appellant, effective May 3, 2003.  
Submitted with this statement was a copy of the Order for 
Support.

In a December 20003 Special Apportionment decision, the RO 
increased the apportionment of VA benefits to the appellant 
to $110.00, effective from October 1, 1995 to May 31, 2003 
and reduced the apportionment to $50.00 per month, effective 
June 1, 2003.  The appellant was notified of this action by 
letter from the RO in February 2004.  The RO informed the 
veteran of the increased apportionment effective October 1, 
1995 and subsequent reduction on June 1, 2003 by letter dated 
that same month.

In a statement dated in January 2005, the veteran stated that 
he felt that the VA decision to reduce the amount of 
apportionment to the appellant was justified as the appellant 
was receiving a separate amount of child support in the 
amount of $55.00 weekly in accordance with a court order.



Analysis 

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102. Contested claims 
procedures have been followed in this case. In particular, as 
noted hereinabove, each party has been provided notices and 
determinations related to the contested claim, and both 
parties have been advised of the applicable laws and 
regulations.

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for the children's support. 38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452. Without regard to 
any other provision regarding apportionment, where hardship 
is shown to exist, a veteran's compensation may be specially 
apportioned between the veteran and his dependents as long as 
such apportionment would not cause undue hardship to other 
persons in interest, including the veteran. 38 C.F.R. §§ 
3.451, 3.453. Furthermore, in determining the rate of 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and the dependents on whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants. Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her, while 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451.

The Board has considered the evidence of record and the 
contentions of both the veteran and appellant, but finds that 
the evidence of record does not support an increase in the 
amount of apportionment to the appellant. The Board notes 
that the veteran is receiving additional benefits for his 
dependent child, and the amount of the apportionment appears 
to be contributing to the support of that child. During the 
course of this appeal the veteran received a significant 
increase in his VA disability compensation by the grant of a 
TDIU in September 2003.  As a result, he was entitled to a 
monthly payment of $2,059.00 effective September 1, 1996.  
The $110.00 withheld from the monthly payment engendered by 
the grant of TDIU as an apportionment to the appellant prior 
to June 1, 2003 represented less than the 20 percent of his 
compensation benefits, but more than the additional amount 
payable during this period for an additional child.  He is 
currently entitled to receive $2,406 per month, of which he 
is receiving $2296.00. The currently apportioned amount of 
$50.00 while representing less than 20 percent of his 
compensation benefits is supplemental to $55.00 the veteran 
pays weekly in court order child support. The Board notes 
that the appellant has reported employment income alone in 
September 2003 that exceeds her expenses.  Factoring in the 
veteran's court ordered child support payments with the 
monthly apportionment of VA disability benefits currently in 
effect, the Board believes she is receiving a reasonable 
amount of benefits from the veteran. Failure to increase the 
apportioned amount will not cause her financial hardship. It 
is not demonstrated by the most current information that 
financial hardship exists solely on the basis of her custody 
of the veteran's dependent child. A review of the recent 
financial information shows that the appellant had expenses 
that were not directly attributable to the support and 
maintenance of that child. Thus, the Board finds that 
entitlement to an increased apportionment is not warranted.


ORDER

An increased apportionment of the veteran's VA disability 
compensation is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


